Exhibit 99.2 Cawley, Gillespie & Associates, Inc. petroleum consultants 13, SUITE 100 , SUITE 302 1, SUITE 1900 AUSTIN, TEXAS 78729-1707 FORT WORTH, TEXAS 76102-4987 HOUSTON, TEXAS 77002-5008 512-249-7000 817- 336-2461 713-651-9944 www.cgaus.com January 26, 2017 Mr. Jason Pearce Senior Vice President, Reserves WildHorse Resource Development Corp. 9805 Katy Freeway, Suite 400 Houston, TX 77024 Re: Reserve Audit – SEC Pricing Esquisto Resources II, LLC Interests, WHE AcqCo., LLC Interests & Petromax E&P Burleson, LLC Interests Total Proved Reserves As of December 31, 2016 Pursuant to the Guidelines of the Securities and Exchange Commission for Reporting Corporate Reserves and Future Net Revenue Dear Mr. Pearce: At your request, Cawley, Gillespie & Associates, Inc. (“CG&A”) prepared this report on January 26, 2017 for Esquisto Resources II, LLC, WHE AcqCo., LLC, and Petromax E&P Burleson, LLC all of which are wholly owned subsidiaries of WildHorse Resource Development Corporation (“WildHorse”) for the purpose of confirming WildHorse’s in-house reserve estimates and economic forecasts attributable to the subject interests.CG&A audited 100% of the subject interests estimated reserves, which are located in various gas and oil properties in East Texas. This report was prepared for public disclosure by WildHorse or its affiliates in filings made with the SEC in accordance with the disclosure requirements set forth in the SEC regulations.This evaluation, effective December 31, 2016, was prepared using constant prices and costs, and conforms to Item 1202(a)(8) of Regulation S-K and other rules of the Securities and Exchange Commission (SEC).
